DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 18-21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 7, 12, and 18, for example see claim 1, line 6, the claims recite sending a first indication.  The intended meaning of an indication is unclear from the context of the claim.  It is not clear as to whether the indication is the trace packet itself or some other initial communication.  Further clarification and correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-9, 12-14, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakil et al. (CN 107094090 A), hereinafter referred to as D1, see machine translation.
Regarding claim 1, 7, 12, and 18, D1 discloses determining a physical path of the virtual network packet flow, which comprises:
— sending a first indication to the second network node that is to receive the packet (Referring to Figures 1-3, the virtual network element receives the request of physical network path adopted by packets of a network packet flow, see page 4 and 5,) the packet comprising a trace bit, and the packet to be provided with a Time To Live, TTL, value, the first indication indicating to have each flow table comprised in the set of flow tables decrement the TTL value by 1, based upon detection of the trace bit (Referring to Figures 1-3, trace packet, equivalent to packet with trace bit, with a corresponding TTL, see pages 4 and 5,);
— setting an initial value of the TTL value in the packet to be equal to 1 (Referring to Figures 1- 3, the TTL is set to 1, see pages 4 and 5,):
— sending the packet comprising the trace bit and the TTL value to the second network node, wherein the packet is provided to a first flow table (table 0) comprised in the set of flow tables, the set of flow tables having been set to process the packet in an order (Referring to Figures 1-3, the trace packet is transmitted to the next node, equivalent to providing to a first flow table, processing the packet in order, see pages 4 and 5,):
— receiving the packet, from another flow table in the set of flow tables, with the TTL value of 0, and for every remaining flow table in the set of flow tables, and for as long as there is at least one remaining flow table in the set of flow tables, following the order of the flow tables in the set of flow tables, and one flow table at a time (Referring to Figures 1-3, the trace packet is received with a TTL of 0, and continuing for each flow of the flow tables, the following process, see pages 4 and 5,):
a) incrementing the TTL value by 1 (Referring to Figures 1-3, the TTL value is incremented by 1, see pages 9 and 10,), and
b) repeating the sending of the packet, and the receiving of the packet, until one of: i) a last flow table in the set of flow tables is reached, and ii) a criterion is met (Referring to Figures 1-3, the process is repeated for each successive continuous flow, until all flows have been completed, see pages 9 and 10,); and
— initiating sending, to a third network node, a second indication of a route followed by the packet in the pipeline, based on one of: iii) the packet having been received from all the flow tables in the set of flow tables, and iv) the criterion having been met (Referring to Figures 1-3, the process is repeated for each next-node, third network node, until all flows have been repeated, see pages 9 and 10.)

Regarding claim 2, 8, 13, and 19, D1 discloses wherein the packet is a Traceroute packet (Referring to Figures 1-3, trace packet, equivalent to traceroute packet.  See pages 4 and 5.)

Regarding claim 3, 9, 14, and 20, D1 discloses wherein the second network node manages an OpenFlow switch (Referring to Figures 1-3, virtual network nodes equivalent to OpenFlow switch.  See pages 4 and 5.)

Allowable Subject Matter
Claims 4-6, 10, 11, 15, 16, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakakes et al. (US 20150271084 A1) - a value of a time-to-live (TTL) parameter may not be changed by an ingress IP stack. An indication of internal forwarding within the system may be used. An egress IP stack may decrement the value of the TTL parameter. A public network address for the system may be used for response packets to diagnostic packets received by the system.
Aljaedi (US 10200279 B1) - A SDN controller is configured to generate and install a tracing table with tracing rules into switches of a SDN based on a switch level in a network topology of the SDN.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462